Citation Nr: 1125433	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $19,702.23.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from September 1974 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO granted entitlement to nonservice-connected pension benefits, effective November 23, 2005.  The RO informed the Veteran that his payment start date for such benefits will begin on December 1, 2005, in the monthly amount of $881.00.  The RO informed the Veteran of his responsibilities and also included a VA Form 21-8768. 

2.  In May 2008 the RO was informed that the Veteran was incarcerated.  

3.  In August 2008, the RO informed the Veteran that it was proposing to stop his benefits effective December 1, 2005 because he was incarcerated on that date.  He was also advised that it had been informed that he was a fugitive felon due to an outstanding warrant dated January 11, 2008.  

4.  In November 2008, the RO informed the Veteran that his pension award had been amended based on information received from the Texas Department of Criminal Justice.  He was informed that his disability benefits were terminated effective December 1, 2005 because he was incarcerated at that time and that then it reinstated his benefits due to his release from prison effective October 2, 2007 and then his benefits were terminated effective January 11, 2008 because it was informed that he was a fugitive felon.  

5.  This created an overpayment of benefits in the amount of $19,702.23.  

6.  No fault has been demonstrated by VA in the creation of the indebtedness.  

7.  The Veteran bears significant fault with respect to creation of the overpayment by virtue of his continued acceptance of nonservice-connected pension benefits while being incarcerated and being a fugitive felon.   


CONCLUSION OF LAW

The criteria for waiver of the recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $19,702.23 have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the present case, the only claim on appeal is that of entitlement to a waiver of overpayment of VA disability compensation benefits.  In this regard, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.  

In any event, the Board points out that the RO, in the June 2009 decision on waiver indebtedness, in an accompanying letter and in a subsequent statement of the case issued, explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed to the Veteran.  

Decision

The Veteran seeks a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $19, 702.33. 

In a May 2006 rating decision, the RO granted entitlement to nonservice-connected pension benefits, effective November 23, 2005.  In the May 2006 award letter, the RO informed the Veteran that his payment start date for such benefits will begin on December 1, 2005, in the monthly amount of $881.00.  The RO informed the Veteran of his responsibilities and also included a VA Form 21-8768. 

In May 2008, the RO notified the Veteran that it received letters from the Veteran in October 2007 and in January 2008 requesting that VA stop and restart his pension checks.  He was also informed that the RO had received information from the Texas Department of Criminal Justice showing that he had been imprisoned for more than 60 days following a conviction of a felony or misdemeanor.  The RO proposed to stop his benefits effective December 1, 2005, because he was incarcerated on that date.  

In August 2008, the RO informed the Veteran to disregard the May 2008 letter and informed him that it was proposing to stop his benefits effective December 1, 2005 because he was incarcerated on that date.  He was also advised that it had been informed that he was a fugitive felon due to an outstanding warrant dated January [redacted], 2008.  He was given 60 days to clear the warrant or advise the VA if there was an error.  He was advised of the steps he should take to clear the warrant.  He was advised that if the VA did not receive evidence that the warrant has been cleared, VA will stop his pension effective the later of the date of the warrant or December [redacted], 2001, which is the effective date of the fugitive felon provisions of Public Law 107-103.  

In November 2008, the RO informed the Veteran that his pension award had been amended based on information received from the Texas Department of Criminal Justice.  He was informed that his disability benefits were terminated effective December 1, 2005 because he was incarcerated at that time and that then it reinstated his benefits due to his release from prison effective October 2, 2007 and then his benefits were terminated effective January [redacted], 2008 because it was informed that he was a fugitive felon.  

In March 2009, VA received the Veteran's request to waive the debt and in June 2009, VA denied his request, finding that there was neither fraud nor misrepresentation but that the Veteran was at fault in failing to timely report his incarceration from December 1, 2005 to December 1, 2007.  It was further determined that he was in fugitive felon status and provided no evidence that the warrant was not in effect.  Rather he provided information on a traffic incident which is not the current issue.  It was also determined that financial hardship could not be determined.  

Nonservice-connected pension is payable to a Veteran of wartime at rates prescribed by law, reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in net worth, in his or her income or that of a spouse or dependent child, or in another circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660.  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  

Overpayments created by the retroactive discontinuance of pension benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).  Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).  

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2010).

38 C.F.R. § 3.666 provides that if any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  However, no apportionment will be made if the Veteran or the dependent is a fugitive felon as defined in paragraph (e) of this section.  Payments of pension authorized under this section will continue until notice is received by the Department of Veterans Affairs that the imprisonment has terminated. 

The threshold question that must be addressed in this case is whether the overpayment in question was properly created.  If no, all else is moot.  Based on a review of the claims file and having considered the contentions of the Veteran, it is clear that the Veteran was at fault in the creation of the debt because of his failure to properly notify VA of his incarceration.  He admits that he received the payments and that he did not inform the VA of his incarceration.  As to his contention that he did not know that he was not entitled to the benefits, VA law provides that persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]ebullitions or of the hardship resulting from innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  The Veteran is bound to the presumption of knowledge.  Further he was informed of his responsibilities by the RO in the intital award letter which was sent to the address he provided to VA and which was not returned as undeliverable.  

Therefore, no fault can be attributed to the VA with respect to the creation of the debt.  Additionally, VA took prompt steps to reduce the Veteran's benefits, and thus any overpayment, once it became aware of his incarceration.  Had the Veteran provided timely notice to VA of his incarceration, his benefits would have been properly adjusted.  38 C.F.R. § 1.965(a)(1),(2).

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  

The Committee on Waivers determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  There is also no issue of this case as to the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).  Rather, the Veteran believes that he should have his debt waived because he used the money paid to him while he was incarcerated to pay bills that he owed.  

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he was not entitled.  The VA made erroneous payments of VA disability benefits based on incorrect information which the Veteran failed to rectify and provide, and he, in turn, benefited.

Another factor to be considered is whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case the Veteran was not entitled to additional disability compensation in excess of that paid, and recovery of the debt would not defeat the intended purpose of the benefits.

The Board does not find that the Veteran would experience undue financial hardship if forced to repay the debt at issue.  A September 2007 VA Form 20-5655, Financial Status Report, received in February 2009 indicates that the Veteran's total monthly net income is from his VA pension in the amount of $936.00 with no assets.  His average monthly expenses amounted to 740.00.  Thus the Veteran has a positive balance of $196.00 per month.  The Veteran indicated that he could pay $196.00 a month toward his VA debt.  Thus the Board determines that recoupment of this debt would not cause financial hardship.  There is also no evidence of detrimental reliance on the Veteran's part.  

In sum, it is clear that the elements of the equity and good conscience standard clearly favor recovery of the overpayment by VA.  There was fault on the part of the Veteran in the creation of the debt with no fault on the part of the VA with respect to the overpayment.  There is no evidence of undue hardship and no change in position to the Veteran's detriment.  Further, there would be unjust enrichment.  It is recognized that the elements as discussed are not all inclusive; however, the Veteran has not advanced any other facts which would be of any significance in applying the equity and good conscience standard.  Having considered all of the equities in this case, the Board concludes that waiver of recovery of the overpayment of nonservice-connected pension benefits is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  

ORDER

A waiver of the recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $19,702.23 is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


